                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION

CLINTON ALLEN CRAWFORD,                       )
                     Petitioner,              )
                                              )      No. 2:16-cv-179
-v-                                           )
                                              )      Honorable Paul L. Maloney
JEFFREY WOODS,                                )
                         Respondent.          )
                                              )

                                   JUDGMENT

      The Court has denied the petition for habeas relief. All pending claims have been

resolved. As required by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT

ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: May 10, 2019                                /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
